Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2018

                                      No. 04-18-00514-CR

                               Ramiro CASTILLO-RAMIREZ,
                                        Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. 16-CR-271
                      The Honorable Martin Chiuminatto, Judge Presiding


                                         ORDER
        Appellant’s brief is due on November 28, 2018. Before the due date, Appellant filed a
first motion for a sixty-day extension of time to file the brief.
        Appellant’s motion is GRANTED. Any further motion for extension of time to file the
brief will be disfavored.
         We ORDER Appellant to file the brief not later than January 28, 2019. If Appellant fails
to file the brief as ordered, we may abate this appeal and remand the cause to the trial court for
an abandonment hearing. See TEX. R. APP. P. 38.8(b).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2018.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court